                           UNITED STATES DISTRICT COURT

                              DISTRICT OF SOUTH DAKOTA


                                   CENTRAL DIVISION



RANDY LEE RINDAHL,                                            3:19-CV-03005-RAL

                      Plaintiff,

                                                          JUDGMENT OF DISMISSAL
         vs.



SOUTH DAKOTA ATTORNEY GENERAL,

                      Defendant.




       For the reasons contained in the Order Denying Motions and Screening Case for Dismissal,

it is hereby

       ORDERED, ADJUDGED AND DECREED that the Complaint seeking a writ of

mandamus is dismissed.




       DATED this 16th day of May, 2019.

                                           BY THE COURT:




                                           ROBERTO A. LANGI
                                           UNITED STATES DISTRICT JUDGE
